                 Case 3:20-cv-03792-WHA Document 90 Filed 05/06/21 Page 1 of 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                            May 04, 2021


       No.:                 21-15813
       D.C. No.:            3:20-cv-03792-WHA
       Short Title:         CoreCivic, Inc. v. Candide Group, LLC, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
        Case 3:20-cv-03792-WHA Document 90 Filed 05/06/21 Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                     MAY 04 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 CORECIVIC, INC.,                               No. 21-15813

               Plaintiff - Appellee,
                                                D.C. No. 3:20-cv-03792-WHA
   v.                                           U.S. District Court for Northern
                                                California, San Francisco
 CANDIDE GROUP, LLC; MORGAN
 SIMON,                                         TIME SCHEDULE ORDER

               Defendants - Appellants.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Tue., May 11, 2021            Appellants' Mediation Questionnaire due. If your
                              registration for Appellate CM/ECF is confirmed after
                              this date, the Mediation Questionnaire is due within
                              one day of receiving the email from PACER
                              confirming your registration.
Wed., June 2, 2021            Transcript shall be ordered.
Fri., July 2, 2021            Transcript shall be filed by court reporter.
Wed., August 11, 2021         Appellants' opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
       Case 3:20-cv-03792-WHA Document 90 Filed 05/06/21 Page 3 of 3

Mon., September 13, 2021 Appellee's answering brief and excerpts of record
                         shall be served and filed pursuant to FRAP 31 and
                         9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: Ruben Talavera
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
